                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     AGATON T. GUALBERTO, et al.,                      Case No. 18-cv-05974-EMC
                                   8                     Plaintiffs,
                                                                                           ORDER GRANTING DEFENDANTS’
                                   9              v.                                       MOTION TO DISMISS
                                  10     WELLS FARGO BANK, N.A., et al.,                   Docket No. 4
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14                                         I.    BACKGROUND

                                  15           Plaintiffs are Virginia Gualberto and the 2017 Agaton & Virginia Gualberto Family Trust

                                  16   (“Plaintiffs”). Defendants are Wells Fargo, N.A. and the Bank of New York Mellon

                                  17   (“Defendants”). “On May 8, 2007, Plaintiff Virginia Gualberto executed a Deed of Trust and

                                  18   Adjustable Rate Note ‘Pick- A-Payment Loan.’” First Amended Complaint (“FAC”) ¶ 6. Golden

                                  19   West Savings Association Service Company was the original trustee, and World Savings Bank

                                  20   FSB was the original lender and loan servicer for Plaintiffs’ loan. Id. ¶ 7. Wachovia Bank

                                  21   purchased Golden West Financial and its subsidiary World Savings. Id. ¶ 8. Wachovia Mortgage

                                  22   took over as servicer of Plaintiffs’ loan. Id. In 2008, Defendant Wells Fargo purchased Wachovia

                                  23   and became the servicer of Plaintiffs’ loan. Id. ¶ 9. Defendant Wells Fargo claims to be the

                                  24   beneficiary and owner of the loan. Id. ¶ 65; Motion to Dismiss (“Mot.”) at 11. On April 19,

                                  25   2018, Defendant Wells Fargo, as the alleged beneficiary, filed a Substitution of Trustee and on the

                                  26   same day filed a Notice of Default on Plaintiffs’ property. FAC ¶ 22. “[O]n July 30, 2018, a

                                  27   Notice of [T]rustee’s sale was recorded.” Id. “On August 23, 2018, Plaintiffs’ property was sold

                                  28   at a trustee’s sale.” Id. ¶ 24.
                                   1            However, Plaintiffs allege that this sale must be unwound because World Savings Bank

                                   2   sold Plaintiffs’ mortgage loan to the WSR 30 Trust before the closing date of the trust on August

                                   3   28, 2007. Id. ¶ 10. Thus, when Defendant Wells Fargo purchased Wachovia (previously World

                                   4   Savings Bank), Defendant Wells Fargo did not acquire Plaintiffs’ mortgage loan; the loan had

                                   5   already been sold to the trust. For this reason, Plaintiffs contend that Wells Fargo did not have

                                   6   legal authority to foreclose on their home. The FAC requests the Court unwind the foreclosure

                                   7   sale, cancel the instruments, and order Defendant Wells Fargo to return loan payments to Plaintiffs

                                   8   as they were unjustly enriched by accepting the payments. See generally FAC Counts I-II; IV-V.

                                   9   Plaintiffs appear to base their claim that the mortgage was sold to the WSR 30 Trust on the fact

                                  10   that “Wachovia securitized substantially all of its residential mortgage loans,” id. at 10, and their

                                  11   loan was consistent with the types of loans sold to the WSR 30 Trust. Id. ¶ 12.

                                  12            Plaintiffs, however, present no direct documentary proof of sale of their mortgage to the
Northern District of California
 United States District Court




                                  13   trust or sufficient allegations for the Court to plausibly believe that Wells Fargo does not own the

                                  14   loan.1

                                  15                                          II.     DISCUSSION

                                  16   A.       Request for Judicial Notice

                                  17            Defendants request the Court judicially notice the following items:

                                  18        •   Exhibit A: Deed of Trust recorded on May 16, 2007 in the San Mateo County Recorder’s

                                  19            Office as document number 2007-075673 as to property located at 1460 Crystal Drive,

                                  20            Hillsborough, San Mateo County, California 94001-7310.

                                  21        •   Exhibit B: Substitution of Trustee recorded on April 5, 2017 in the San Mateo County

                                  22            Recorder’s Office as document number 2017-029641.

                                  23        •   Exhibit C: Notice of Default recorded on April 5, 2017 in the in the San Mateo County

                                  24
                                       1
                                  25     Plaintiffs do not contend that any of the recorded documents named the WSR 30 Trust as having
                                       any interest in their loan. Defendant BNY Mellon is the trustee of the WSR 30 Trust, but
                                  26   Plaintiffs argue that Defendant BNY Mellon similarly has no claim to the loan because “it never
                                       received an effective assignment of Plaintiffs’ mortgage note” pursuant to California Civil Code §
                                  27   2934a. Id. ¶ 25. Plaintiffs assert that California Civil Code § 2934a “requires that all (valid)
                                       beneficiaries must execute and acknowledge a Substitution of Trustee”, which BNY Mellon did
                                  28   not do. Id. Evidently, under Plaintiffs’ theory, no one owns their mortgage; thus, implying their
                                       obligation under loan mortgage simply eviscerated.
                                                                                          2
                                   1            Recorder’s Office as document number 2017-029642.

                                   2        •   Exhibit D: Notice of Trustee’s Sale recorded on July 18, 2017 in the San Mateo County

                                   3            Recorder’s Office as document number 2017-061101, setting a Trustee’s Sale date for

                                   4            August 16, 2017.

                                   5        •   Exhibit E: Notice of Rescission of Notice of Default recorded on December 1, 2017 in the

                                   6            San Mateo County Recorder’s Office as document number 2017-107477.

                                   7            All these items are part of the public record and are therefore appropriate to be judicially

                                   8   noticed, as their authenticity is not questioned. See Miller-Swift v. Mortg. Elec. Registration Sys.,

                                   9   Inc., No. 17-CV-03408-VC, 2017 WL 6759380, at *1 (N.D. Cal. Oct. 16, 2017) (“Each document

                                  10   was recorded in the Alameda County Recorder's Office and is therefore part of the public

                                  11   record.”); see also Fed. R. Evid. 201; Mack v. South Bay Beer Distribs., Inc., 798 F.2d 1279,

                                  12   1282 (9th Cir. 1986). Thus, the Court judicially notices all of these publicly recorded documents.
Northern District of California
 United States District Court




                                  13   B.       Legal Standard

                                  14            The Federal Rules of Civil Procedure require a short and plain statement of the claim

                                  15   showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8. A complaint must state more than

                                  16   “‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Ashcroft v. Iqbal, 556 U.S. 662,

                                  17   678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007)). To survive a 12(b)(6)

                                  18   motion to dismiss, a plaintiff must assert “enough facts to state a claim to relief that is plausible on

                                  19   its face.” Twombly, 550 U.S. at 547. “A claim has facial plausibility when the plaintiff pleads

                                  20   factual content that allows the court to draw the reasonable inference that the defendant is liable

                                  21   for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556). While

                                  22   “allegations of material fact are taken as true and construed in the light most favorable to

                                  23   Plaintiffs”, “conclusory allegations of law and unwarranted inferences are insufficient to defeat a

                                  24   motion to dismiss for failure to state a claim.” Epstein v. Washington Energy Co., 83 F.3d 1136,

                                  25   1140 (9th Cir. 1996).

                                  26   C.       HOLA Preemption

                                  27            Plaintiffs’ claim is that Defendants never had title to their loan because World Savings

                                  28   Bank sold it to the WSR 30 Trust prior to World Savings Bank’s sale to Wachovia and subsequent
                                                                                          3
                                   1   sale to Wells Fargo. Defendants contend that these claims, which ultimately are predicated on a

                                   2   defective chain of title, are preempted by the Home Owners’ Loan Act of 1933 (“HOLA”).

                                   3          HOLA was enacted to provide relief for those with home mortgage debts during the Great

                                   4   Depression of the 1930’s. See Campidoglio LLC v. Wells Fargo & Co., 870 F.3d 963, 971 (9th

                                   5   Cir. 2017). “HOLA empowered the regulatory body, which became the [Office of Thrift

                                   6   Supervision (“OTS”)], to authorize the creation of federal savings and loan associations, to

                                   7   regulate them, and, by its regulations, to preempt conflicting state law.” Silvas v. E*Trade Mortg.

                                   8   Corp., 514 F.3d 1001, 1005 (9th Cir. 2008). Congress, by way of HOLA, gave OTS “broad

                                   9   authority to issue regulations governing thrifts.” Id. (citing 12 U.S.C. § 1464).

                                  10                  In order to provide thrift institutions for the deposit of funds and for
                                                      the extension of credit for homes and other goods and services, the
                                  11                  Comptroller of the Currency is authorized, under such regulations as
                                                      the Comptroller of the Currency may prescribe--(1) to provide for
                                  12                  the organization, incorporation, examination, operation, and
Northern District of California
 United States District Court




                                                      regulation of associations to be known as Federal savings
                                  13                  associations (including Federal savings banks), and (2) to issue
                                                      charters therefor, giving primary consideration of the best practices
                                  14                  of thrift institutions in the United States. The lending and investment
                                                      powers conferred by this section are intended to encourage such
                                  15                  institutions to provide credit for housing safely and soundly.
                                  16          12 U.S.C.A. § 1464 (West). In furtherance of their role “[a]s the principal regulator for

                                  17   federal savings associations, OTS promulgated a preemption regulation in 12 C.F.R. § 560.2.”

                                  18   Silvas, 514 F.3d at 1005.

                                  19          Section 560.2(a) states that pursuant to HOLA,

                                  20                  OTS is authorized to promulgate regulations that preempt state laws
                                                      affecting the operations of federal savings associations when
                                  21                  deemed appropriate to facilitate the safe and sound operation of
                                                      federal savings associations, to enable federal savings associations
                                  22                  to conduct their operations in accordance with the best practices of
                                                      thrift institutions in the United States, or to further other purposes of
                                  23                  the HOLA. To enhance safety and soundness and to enable federal
                                                      savings associations to conduct their operations in accordance with
                                  24                  best practices (by efficiently delivering low-cost credit to the public
                                                      free from undue regulatory duplication and burden), OTS hereby
                                  25                  occupies the entire field of lending regulation for federal savings
                                                      associations.
                                  26
                                  27          12 C.F.R. § 560.2(a). Section 560.2(b) provides illustrative examples of “the types of state

                                  28   laws preempted by paragraph (a) of [section 560.2.]” 12 C.F.R. § 560.2(b). This includes
                                                                                          4
                                   1   “without limitation, state laws purporting to impose requirements regarding: . . . (10) Processing,

                                   2   originating, servicing, sale or purchase of, or investment or participation in, mortgages[.]” Id.

                                   3   This Court has previously discussed HOLA preemption and recognized that “HOLA contains a

                                   4   broad field preemption clause.” Tamburri v. Suntrust Mortg., Inc., 875 F. Supp. 2d 1009, 1017

                                   5   (N.D. Cal. 2012) (Chen, J.). now

                                   6           Section 560.2(c) sets out the “[s]tate laws that are not preempted.” 12 C.F.R. § 560.2(c).

                                   7   State laws of the type laid out in section 560.2(c) “are not preempted to the extent that they only

                                   8   incidentally affect the lending operations of Federal savings associations or are otherwise

                                   9   consistent with the purposes of paragraph (a) of this section[.]” Id. Section 560.2(c) lists the

                                  10   following as exempt from preemption: “(1) Contract and commercial law; (2) Real property law;

                                  11   (3) Homestead laws specified in 12 U.S.C. 1462 § a(f); (4) Tort law; (5) Criminal law; and (6)

                                  12   Any other law that OTS, upon review, finds: (i) Furthers a vital state interest; and (ii) Either has
Northern District of California
 United States District Court




                                  13   only an incidental effect on lending operations or is not otherwise contrary to the purposes

                                  14   expressed in paragraph (a) of this section.” Id.

                                  15           OTS also provided the framework for determining whether a state law is preempted under

                                  16   the OTS regulation.

                                  17                  When analyzing the status of state laws under § 560.2, the first step
                                                      will be to determine whether the type of law in question is listed in
                                  18                  paragraph (b). If so, the analysis will end there; the law is
                                                      preempted. If the law is not covered by paragraph (b), the next
                                  19                  question is whether the law affects lending. If it does, then, in
                                                      accordance with paragraph (a), the presumption arises that the law is
                                  20                  preempted. This presumption can be reversed only if the law can
                                                      clearly be shown to fit within the confines of paragraph (c). For
                                  21                  these purposes, paragraph (c) is intended to be interpreted narrowly.
                                                      Any doubt should be resolved in favor of preemption.
                                  22

                                  23   OTS, Final Rule, 61 Fed. Reg. 50951, 50966–67 (Sept. 30, 1996); see also Silvas, 514 F.3d at

                                  24   1005.

                                  25           In conducting the above analysis, “the court does ‘not look merely to the abstract nature of

                                  26   the cause of action allegedly preempted but rather to the functional effect upon lending operations

                                  27   of maintaining the cause of action.’” Gens v. Wachovia Mortg. Corp., No. 10-CV-01073-LHK,

                                  28   2011 WL 9121, at *9 (N.D. Cal. Jan. 3, 2011), aff'd, 503 F. App'x 533 (9th Cir. 2013) (quoting
                                                                                          5
                                   1   Naulty v. GreenPoint Mortg. Funding, Inc., Nos. C 09–1542, C 09–1545, 2009 WL 2870620, at

                                   2   *4 (N.D. Cal. 2009)). The Ninth Circuit has described HOLA as a “radical and comprehensive

                                   3   response to the inadequacies of the existing state system,” that is “so pervasive as to leave no

                                   4   room for state regulatory control.” Id. at 1004–05 (quoting Conference of Fed. Sav. & Loan

                                   5   Ass'ns v. Stein, 604 F.2d 1256, 1257, 1260 (9th Cir. 1979), aff'd, 445 U.S. 921).

                                   6            Defendants assert that Plaintiffs’ claims “fall squarely within § 560.2(b)(10)’s specific

                                   7   preemption of state claims that deal with ‘investment’ in mortgages.” Mot. at 9 (citing Terrazas v.

                                   8   Wells Fargo Bank, N.A., No. 13–cv–00133–BEN–MDD, 2013 WL 5774120 (S.D. Cal. Oct. 24,

                                   9   2013).

                                  10            Plaintiffs argue that their causes of action are not preempted by HOLA because: (1) the

                                  11   National Banking Act does not preempt their causes of action; thus, HOLA similarly does not

                                  12   preempt this cause of action; (2) Dodd-Frank Wall Street Reform and Consumer Protection Act,
Northern District of California
 United States District Court




                                  13   12 U.S.C. §§5301-5641 changed HOLA preemption in significant ways (including that HOLA no

                                  14   longer occupies field preemption); and (3) HOLA does not preempt Plaintiffs’ claims because this

                                  15   cause of action does not involve lending but is actually about foreclosure. Opp. at 12–16.

                                  16            Plaintiffs do not challenge whether HOLA applies generally to Defendants or the Deed of

                                  17   Trust securing their loan from World Savings Bank, they only challenge the application of HOLA

                                  18   preemption as it relates to Plaintiffs’ causes of action.

                                  19            1.     HOLA Application to Defendants

                                  20            At the hearing on this matter Plaintiffs’ counsel confirmed that Plaintiffs do not challenge

                                  21   the application of HOLA preemption to Wells Fargo as a non-savings bank. See McShannock v.

                                  22   JP Morgan Chase Bank N.A., No. 18-CV-01873-EMC, 2018 WL 6439128, at *8 (N.D. Cal. Dec.

                                  23   7, 2018) (“HOLA preemption [applies] only to conduct occurring before the loan changed hands

                                  24   from the federal savings association or bank to the entity not governed by HOLA.”) (Quoting

                                  25   Rijhwani v. Wells Fargo Home Mortg., Inc., No. C 13-05881 LB, 2014 WL 890016, at *7 (N.D.

                                  26   Cal. Mar. 3, 2014).

                                  27            In this case, Plaintiffs’ FAC alleges that World Savings Bank sold its interest in their loan

                                  28   to the WSR 30 Trust before transferring its assets to Wachovia and then to Wells Fargo. FAC ¶
                                                                                          6
                                   1   25. Therefore, the actions at issue here are based on the actions of World Savings Bank, a savings

                                   2   bank. See Terrazas, 2013 WL 5774120, at *5 (finding that Plaintiffs’ claims were preempted by

                                   3   HOLA because “Plaintiffs’ claims . . . relate to the actions of the originator of the loan and its

                                   4   successor entities in ‘servicing’ the mortgage.”).

                                   5          Thus, Defendants are entitled HOLA preemption even though Wells Fargo is a successor

                                   6   to World Savings Bank and not itself a savings bank.

                                   7          2.      HOLA Application to Plaintiffs’ Causes of Action

                                   8          Defendants assert that HOLA preempts all of Plaintiffs’ claims. Mot. at 8–10. Defendants

                                   9   rely on the proposition that “all of Plaintiffs’ claims are preempted because they are based on their

                                  10   challenge to Defendants’ right to foreclose. This falls squarely within § 560.2(b)(10)’s specific

                                  11   preemption of state claims that deal with ‘investment’ in mortgages.” Mot. at 9 (citing Terrazas,

                                  12   2013 WL 5774120). Section 560.2(b)(10) states: “the types of state laws preempted by paragraph
Northern District of California
 United States District Court




                                  13   (a) of this section include, without limitation, state laws purporting to impose requirements

                                  14   regarding: . . . (10) Processing, originating, servicing, sale or purchase of, or investment or

                                  15   participation in, mortgages.” 12 C.F.R. 560.2(b).

                                  16                  a.      HOLA Application and the Dodd-Frank Act

                                  17          Plaintiffs argue that HOLA’s field preemption no longer applies following the Dodd-Frank

                                  18   Act. Opp. at 13–14. However, as this Court has recently explained in McShannock v. JP Morgan

                                  19   Chase Bank, Dodd-Frank’s changes to HOLA preemption apply “to any contract entered into or

                                  20   before July 21, 2010, by national banks, Federal savings associations.” McShannock, 2018 WL

                                  21   6439128, at *7 n. 3 (quoting 12 U.S.C. § 5553). Thus, Dodd-Frank “on its face preserves the

                                  22   application of the original HOLA preemption scheme established by OTS at 12 C.F.R. § 560.2 to

                                  23   contracts.” Id. In this case, the FAC states that the Deed of Trust was executed on May 8, 2007,

                                  24   before the Dodd-Frank Act was enacted (July 21, 2010). FAC ¶ 6. For this reason, the changes to

                                  25   preemption arising from the Dodd-Frank Act do not apply to Plaintiffs’ causes of action. Thus,

                                  26   HOLA field preemption still applies.

                                  27                  b.      HOLA and NBA

                                  28          Plaintiffs contend that because the National Banking Act is rooted in conflict preemption,
                                                                                            7
                                   1   not field preemption, HOLA similarly cannot occupy field preemption. However, as this Court

                                   2   has noted, “HOLA’s strict field preemption analysis . . . bears little relation to the NBA’s more

                                   3   flexible conflict preemption analysis.” Tamburri, 875 F. Supp. 2d at 1018. Therefore, the NBA’s

                                   4   conflict preemption has no bearing on HOLA’s field preemption. HOLA’s field preemption

                                   5   stands on its own.

                                   6                  c.      HOLA Preemption and the Claims Presented in the FAC

                                   7           Finally, Plaintiffs challenge HOLA preemption relying on the assertion that the claims at

                                   8   issue here are more akin to the section 560.2(c) HOLA preemption exemption for real property

                                   9   law, than the section 560.2(b)(10) express preemption of state laws regulating loan servicing,

                                  10   purchasing, or investing. However, the challenge here does not concern servicing of the loan.

                                  11   Instead, Plaintiffs challenge the foreclosure of their property based on a lack of title to the property

                                  12   following a series of loan purchases. They allege that Wells Fargo never had proper title to the
Northern District of California
 United States District Court




                                  13   property because the originating savings bank sold the loan prior to Wells Fargo’s purchase of the

                                  14   loan.

                                  15           Numerous courts have addressed similar claims and found that HOLA preemption applies.

                                  16   In Terrezas v. Wells Fargo Bank, plaintiffs made allegations like those presented here. They

                                  17   alleged, their loan originator World Savings Bank executed a note for a Deed of Trust, and then

                                  18   World Savings Bank allegedly sold and transferred the note to an unknown beneficiary. Terrazas,

                                  19   2013 WL 5774120, at *1. The court in Terrezas found that despite plaintiffs raising nine separate

                                  20   causes of action, including claims for cancellation of instruments and a request to set aside a

                                  21   trustee’s sale, their claims were not real property issues as contemplated in § 560.2(c)’s exceptions

                                  22   to preemption, but rather “their claims [were] all founded upon the allegation that Wells Fargo

                                  23   [was] not the true owner of the Note or Deed of Trust, and therefore had no authority to either

                                  24   service the loan or to foreclose upon the Plaintiffs’ home.” Id. at *5. The court found that

                                  25   “Plaintiffs’ claims therefore relate to the actions of the originator of the loan and its successor

                                  26   entities in ‘servicing’ the mortgage. As such, Plaintiffs’ state law claims fall squarely within the

                                  27   scope of § 560.2(b)(10), which covers ‘Processing, origination, servicing, sale or purchase of, or

                                  28   investment or participation in, mortgages.’” Id. at *5.
                                                                                          8
                                   1          This Court has addressed a similar issue where the crux of the complaint was “essentially

                                   2   that Defendants wrongfully foreclosed” on plaintiff’s home and “Defendants did not have

                                   3   authority to foreclose” in part because MERS had “sold the Deed of Trust over and over[,] and the

                                   4   true beneficiary is unknown and has separated the Note and Deed of Trust making the deed of

                                   5   trust null and void.” Castillo, 2012 WL 1213296, at *5. In that case, this Court recognized that

                                   6   “claims, based on Defendants’ alleged failure to follow proper procedures in maintaining and

                                   7   servicing a loan and failure to demonstrate their authority to foreclose, have consistently been

                                   8   determined to fall under the umbrella of claims preempted by HOLA.” Id.; see also Winding v.

                                   9   Cal–W. Reconveyance Corp., CV F 10–0041 LJO GSA, 2011 WL 221321, at *12 (E.D. Cal. Jan.

                                  10   24, 2011) (“Wells Fargo characterizes the ‘heart’ of the complaint’s claims as ‘negotiable

                                  11   instrument’ transfer and ownership and that allegations to such effect fall within section 560.2(b)

                                  12   (10) as a challenge to a ‘sale or purchase of a ‘mortgage’ originated by a saving bank. Wells
Northern District of California
 United States District Court




                                  13   Fargo is correct that section 560.2 preempts the complaint’s allegations as to misconduct

                                  14   surrounding foreclosure originating from negotiable instrument issues. HOLA preemption further

                                  15   warrants dismissal of the complaint's claims given that they address ‘sale or purchase of . . . or

                                  16   participation in, mortgages.’”); Hague v. Wells Fargo Bank, N.A., C11–02366 TEH, 2011 WL

                                  17   6055759, at *4 (N.D. Cal. Dec. 6, 2011) (“[C]laims arising from the transfer of negotiable

                                  18   instruments fall into the ‘sale or purchase’ provision of section 560.2, making claims of

                                  19   misconduct arising from the transfer of such instruments in a foreclosure proceeding preempted by

                                  20   HOLA.”)); Lindberg v. Wells Fargo Bank N.A., No. CV C 13-0808 PJH, 2013 WL 3457078, at *3

                                  21   (N.D. Cal. July 9, 2013) (holding that despite “plaintiff [alleging] that Wells Fargo lacks standing

                                  22   to foreclose, because it is not in possession of the original note, because the chain of title to the

                                  23   subject property has been broken, and because plaintiff’s loan has been securitized, which

                                  24   extinguishes Wells Fargo’s interest in the subject property”, “HOLA preemption provides an

                                  25   independent basis for dismissing these ‘standing to foreclose’ claims.”); Thomas v. Deutsche Bank

                                  26   Nat. Tr., No. C 12-00472 CRB, 2012 WL 1600434, at *3 (N.D. Cal. May 7, 2012) (where

                                  27   “Plaintiff’s main argument is that the loan was securitized into a REMIC trust, and that this action

                                  28   divested the lender of interest in the Note, and has tainted all the foreclosure procedures”, the court
                                                                                          9
                                   1   held “that HOLA preempts all of Plaintiff's state law claims that are based upon the underlying

                                   2   alleged securitization of the loan, and the issues stemming from it.”).

                                   3           As noted, in this case, the claims at bar similarly concern chain of title: whether Defendant

                                   4   Wells Fargo owns the mortgage loan or whether World Savings Bank sold the loan to the WSR 30

                                   5   Trust prior to transfer to Wells Fargo. It is thus likewise preempted by section 560.2(b)(10), as the

                                   6   claims in this matter deal with the “[p]rocessing, origination, servicing, sale or purchase of, or

                                   7   investment or participation in, mortgages.” 12 C.F.R. § 560.2(b)(10).

                                   8           Plaintiffs cite two cases to support their contention that HOLA does not preempt their

                                   9   claims. First, Plaintiffs cite to Mabry v. Superior Court, 185 Cal. App. 4th 208 (2010) for the

                                  10   proposition that the process of foreclosure it not preempted by HOLA. However, Mabry involved

                                  11   a different issue, as that case dealt with the process of foreclosure, not the sale of a loan affecting

                                  12   the ownership of the mortgage loan and thus the ability foreclose. See Mabry, 185 Cal. App. 4th
Northern District of California
 United States District Court




                                  13   at 217 (“We agree with the Mabrys that the process of foreclosure has traditionally been a matter

                                  14   of state real property law.” (Emphasis in original)). The court in that case dealt with the specific

                                  15   issue of whether Civil Code section 2923.5 was preempted by HOLA. Id. at 228–31. Section

                                  16   2923.5 deals with Notice of Default. Plaintiffs do not contend that Wells Fargo failed to follow a

                                  17   procedure in the foreclosure process. Plaintiffs’ claims instead arise from the question of whether

                                  18   World Savings Bank sold Plaintiffs’ mortgage loan to the WSR 30 trust and whether Wells Fargo

                                  19   ever actually purchased the mortgage loan. Thus, Mabry is inapposite.

                                  20           Plaintiffs also cite to Cheung v. Wells Fargo Bank, N.A to support their contention that

                                  21   their claims are not preempted by HOLA. Cheung involved allegations similar to those presented

                                  22   here:

                                  23                  Plaintiffs base this suit on the assertion that Wells Fargo never
                                                      became the beneficiary of their mortgage with World Savings Bank
                                  24                  and thus lacked authority to foreclose plaintiffs' property. Plaintiffs
                                                      allege that World Savings Bank extinguished its interest in the loan
                                  25                  through a failed attempt to sell and securitize it into a mortgage-
                                                      backed security trust held by the Bank of New York as trustee.
                                  26                  According to the plaintiffs, this sale and securitization did not close
                                                      by the deadline in the securitization agreement and therefore the
                                  27                  mortgage was never transferred to the trust. Plaintiffs argue the
                                                      result of this failed sale and securitization is that the mortgage
                                  28                  neither remained with World Savings Bank nor transferred to the
                                                                                          10
                                                       Bank of New York, but instead became the property of an unknown
                                   1                   beneficiary. Plaintiffs then conclude that because World Savings
                                                       Bank lost its interest in the loan, Wells Fargo did not obtain the
                                   2                   mortgage when it succeeded World Savings Bank. Similarly,
                                                       plaintiffs assert Bank of New York, the trustee to whom World
                                   3                   Savings Bank intended to transfer the mortgage, never acquired any
                                                       interest in the loan and likewise had no interest to transfer to Wells
                                   4                   Fargo.
                                   5   Cheung, 987 F. Supp. 2d 972, 975 (2013). In that case, defendant argued that “any claim under

                                   6   state law, including any claims relating to the foreclosure process, are preempted,” and the court

                                   7   there found that “there is simply no basis to find that HOLA precludes claims based on the alleged

                                   8   failures to conduct non judicial foreclosures in conformance with the requirements of California

                                   9   law.” Id. at 979 (emphasis in original). The court held that “[a] lender cannot on the one hand

                                  10   rely on California law as the foundation for its right to conduct a non judicial foreclosure, while on

                                  11   the other hand ignoring any restrictions on procedural requirements that are part of that process

                                  12   under California law.” Id. Here, Defendants are not alleged to have “ignor[ed] any restrictions on
Northern District of California
 United States District Court




                                  13   procedural requirements” of foreclosure. The crux of the alleged misconduct is not the actual

                                  14   foreclosure proceedings, but is instead on Defendants’ chain of title.

                                  15           Accordingly, preemption applies.

                                  16   D.      Failure to State a Claim

                                  17           Defendants contend Plaintiffs failed to allege sufficient factual allegations that Defendant

                                  18   Wells Fargo did not have an interest in the Deed of Trust. Mot. at 10. Defendants contend that

                                  19   “Plaintiffs advance a misguided theory that the Loan is owned by BNY Mellon and not Wells

                                  20   Fargo, based wholly on their unsupported and thereby completely speculative, premise that their

                                  21   Loan ‘was sold to the [Series 30 Trust] on or before the Trust’s closing date.’” Mot. at 8 (quoting

                                  22   FAC ¶ 10) (alterations in original). Defendants argue that Plaintiffs’ claim that their loan was sold

                                  23   to the WSR 30 Trust is entirely speculative and not based on factual allegations. Mot. at 8. They

                                  24   argue that Plaintiffs fail to assert any “concrete facts.” Id.

                                  25           “In California, a ‘deed of trust containing a power of sale . . . conveys nominal title to

                                  26   property to an intermediary, the ‘trustee,’ who holds that title as security for repayment of [a] loan

                                  27   to [a] lender, or ‘beneficiary.’” Barrionuevo v. Chase Bank, N.A., 885 F. Supp. 2d 964, 972 (N.D.

                                  28   Cal. 2012) (Chen, J.) (quoting Kachlon v. Markowitz, 168 Cal. App. 4th 316, 334 (2008)) (marks
                                                                                          11
                                   1   of omission in original). “Several courts have recognized the existence of a valid cause of action

                                   2   for wrongful foreclosure where a party alleged not to be the true beneficiary instructs a trustee to

                                   3   file a Notice of Default and initiate nonjudicial foreclosure.” Id. at 973.

                                   4           It is uncontested that Plaintiffs’ loan was owned by World Savings Bank. In the instant

                                   5   case, the documents indicate Wells Fargo held valid title to Plaintiffs’ mortgage loan. Defendants’

                                   6   Exhibit A is a Deed of Trust signed by Plaintiff Gualberto. Docket No. 4-2 (“Defendants’ Ex.

                                   7   A”). Defendants’ Exhibit H is a Substitution of Trustee which recognizes that Plaintiff Gualberto

                                   8   was the original trustor, Golden West Savings Association was the original trustee, and World

                                   9   Savings Bank was the original beneficiary. Docket No. 4-2 (“Defendants’ Ex. H”). Further, this

                                  10   document shows that Wells Fargo is the successor by merger for this loan. Id. Plaintiffs assert

                                  11   that the chain of title was in fact defective because of a prior transfer of the loan to the WSR 30

                                  12   Trust. In support, the FAC merely alleges that a substantial number of Wachovia loans were sold
Northern District of California
 United States District Court




                                  13   to the WSR 30 Trust and that Plaintiffs’ loan is consistent with the loans in the WSR 30 Trust.

                                  14   Beyond this fact, Plaintiffs do not claim to know that their loan was in fact sold to the WSR 30

                                  15   Trust. It cites no document directly proving their supposition. Plaintiffs’ assertion is based purely

                                  16   on inference, a speculative one at that.

                                  17           Courts have rejected similar claims. In Hammons v. Wells Fargo Bank, N.A., a court

                                  18   dismissed a complaint because “[a]dding it up, plaintiffs offer the essentially bare allegation that

                                  19   Wells Fargo lacked authority to foreclose, and do so in the face of contrary evidence that appears

                                  20   plainly to belie their assertion. As such, the FAC does not contain sufficient factual allegations to

                                  21   “state a claim to relief that is plausible on its face.’” Hammons v. Wells Fargo Bank, N.A., No.

                                  22   15-CV-04897-RS, 2016 WL 845295, at *5 (N.D. Cal. Mar. 4, 2016) (quoting Iqbal, 556 U.S. at

                                  23   678). The court in that case ultimately held that the FAC lacked factual allegations to state a claim

                                  24   for relief that was plausible on its face. Id.

                                  25           Plaintiffs’ complaint here fails for the same reason. There is no plausible claim that

                                  26   Defendant Wells Fargo did not actually have legal title based merely on the fact that Wachovia

                                  27   sold “substantially all” of its mortgage loans. Plaintiffs do not contend that the public documents

                                  28   that Defendant Wells Fargo used to foreclose do not purport to give it legal title. Plaintiffs’
                                                                                         12
                                   1   Exhibit C, which at most states “all securities not classified as trading were classified as available

                                   2   for sale,” adds no probative force to Plaintiffs’ speculation. Docket No. 12-1 (“Plaintiffs’ Ex. C”).

                                   3             Plaintiffs failed to provide any plausible factual allegation that Defendants acted

                                   4   unlawfully in pursuing a foreclosure proceeding or that Defendant Wells Fargo did not have valid

                                   5   legal title. For this reason, the Court finds that Plaintiffs have not alleged a plausible claim for

                                   6   relief.

                                   7                                         III.      CONCLUSION

                                   8             As the Court finds that Plaintiffs’ claims are preempted by HOLA and that Plaintiffs failed

                                   9   to plead sufficient factual allegations. Defendants’ motion to dismiss pursuant to rule 12(b)(6) is

                                  10   GRANTED with prejudice.

                                  11             This order disposes of Docket No. 4. The Clerk is instructed to enter judgment and close

                                  12   the case.
Northern District of California
 United States District Court




                                  13

                                  14             IT IS SO ORDERED.

                                  15

                                  16   Dated: March 5, 2019

                                  17

                                  18                                                      ______________________________________
                                                                                           EDWARD M. CHEN
                                  19                                                       United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           13
